Citation Nr: 0713093	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  02-10 895A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
dental condition.  

2.  Entitlement to a disability rating in excess of 10 
percent for urticaria.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had honorable active service from July 1960 to 
April 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied entitlement to the benefits 
currently sought on appeal.  The claim is now under the 
jurisdiction of the Philadelphia, Pennsylvania VARO.  

In March 2007, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  By a decision in May 1994, the RO denied the veteran's 
claim for service connection for a dental condition.  The 
veteran did not perfect an appeal.

2.  Evidence received since May 1994 is cumulative or 
redundant, and, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  The service-connected urticaria is manifested by 
approximately 20 flare-ups a year with residual lesions.  
They do not have the subcutaneous involvement that would be 
analogous to attacks of angioneurotic edema occurring five or 
more times a year.  They do not require intermittent or 
continuous systemic immunosuppressive therapy for control.  


CONCLUSIONS OF LAW

1.  The May 1994 RO decision denying service connection for a 
dental condition is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.160, 20.1103 (2006).  

2.  New and material evidence not having been received, the 
claim of entitlement to service connection for a dental 
condition is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  

3.  The criteria for a rating in excess of 10 percent for 
urticaria have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.20 and Codes 7118, 7825 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in August 2001 and up-dated in 
October 2004, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claims for an 
increased rating and to reopen the claim for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed in October 
2004 to submit any evidence in her possession that pertained 
to her claims.  Although this notice was delivered after the 
initial denial of the claims, the AOJ subsequently 
readjudicated each based on all the evidence in June 2006, 
without taint from prior adjudications.  Thus, the veteran 
was not precluded from participating effectively in the 
processing of her claims and the late notice did not affect 
the essential fairness of the decision. 

Because the claims are denied, any question as to the 
appropriate disability rating (if service connection were 
granted) or effective date (for either claim) is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The notice required by the United States Court of Appeals for 
Veterans Claims (Court) in Dingess/Hartman was sent to the 
veteran in March 2006, and again in October 2006.  

VA has done everything reasonably possible to assist the 
veteran with respect to her claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with her claims, and all 
required medical opinions have been sought.

Dental Condition

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In April 1978, the veteran claimed service connection for 
broken jaw bones, front, upper and lower.  The RO denied this 
claim in May 1978, noting that while the record revealed 
extensive dental treatment, there was no record of fracture 
of the mandibles.  The veteran did not appeal.  In June 1994, 
the RO denied service connection for dental conditions noting 
that carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease and Vincent's 
stomatitis were not disabling conditions for which 
compensation was payable.  The veteran did not appeal.  
Decisions of the RO which are not appealed are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2006).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the claim will be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  

In March 2001, the veteran again claimed service connection 
for her dental condition.  For claims filed before August 30, 
2001, new and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).

In accordance with the Court's holding in Kent v. Nicholson, 
20 Vet. App. 1 (2006), the October 2004 notice letter told 
the veteran that her dental condition was previously denied 
because there was no evidence that the condition either 
occurred in or was caused by service, and the evidence she 
submitted had to be related to that fact.  She was notified 
that evidence could not be repetitive or cumulative.  She was 
informed that, as for her temporomandibular joint (TMJ) 
syndrome, evidence was needed that it began in service.  She 
was notified that for periodontal disease and missing teeth, 
evidence of a qualifying dental disability was needed.  

There is no dispute that the veteran has a dental condition.  
It was evident during and after service.  However, service 
connection cannot be granted for every dental condition.  The 
disability ratings apply only to bone loss through trauma or 
disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling.  38 C.F.R. § 4.150, 
Note following Code 9913 (2006).  The service dental records 
indicated that the veteran had to have teeth removed during 
service due to her periodontal condition, and not due to any 
qualifying trauma or disease.  

The evidence at the time of the 1994 denial showed a current 
dental condition.  Since the 1994 denial, more evidence has 
been added to the record, but it simply continues to show 
that the veteran had teeth removed during service.  VA dental 
records continue to show the condition.  A private dentist, 
I. J. A., D.D.S, in February 2001, described the condition.  
He did refer to dental trauma, but did not identify any 
qualifying dental trauma in service.  The veteran's 
statements, including her March 2007 hearing testimony also 
described her dental condition.  This is all cumulative and 
redundant.  

There has been nothing added to the record since the 1994 
denial which would tend to show that the veteran's dental 
problems, including tooth loss, were due to a qualifying 
trauma or disease.  The same evidence which was needed in 
1994 is still missing.  There is no truly new evidence that 
has not been previously considered by agency decision makers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant.  Because there is no new and material evidence, 
the claim cannot be reopened.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

Urticaria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2004).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

When a compensable rating for urticaria was initially 
granted, in August 1990, there was no rating in the skin 
disorders for urticaria, so the disability was rated by 
analogy to angioneurotic edema.  38 C.F.R. § 4.20.  That 
rating criteria provided a 10 percent evaluation if there 
were attacks without laryngeal involvement lasting one to 
seven days and occurring two to four times a year.  The next 
higher evaluation, 20 percent was awarded for attacks without 
laryngeal involvement lasting one to seven days and occurring 
five to eight times a year, or; attacks with laryngeal 
involvement of any duration occurring once or twice a year.  
The next and highest evaluation under this criteria was 40 
percent, which was assigned for attacks without laryngeal 
involvement lasting one to seven days or longer and occurring 
more than eight times a year; or, attacks with laryngeal 
involvement of any duration occurring more than twice a year.  
38 C.F.R. Part 4, Code 7118 (2006).  

In this case, laryngeal involvement is not at issue, so the 
question is whether the veteran had urticarial attacks 
analogous to attacks of angioneurotic edema lasting one to 
seven days and occurring five to eight times a year, ratable 
at 20 percent; or, attacks lasting one to seven days or 
longer and occurring more than eight times a year, ratable at 
40 percent.  The veteran has testified, at her March 2007 
hearing, that she has had episodes of urticarial breakouts, 
approximately 20 times a year, and that she treats them with 
a topical cream and bed rest.  This is not analogous to 
attacks of angioneurotic edema lasting one day or more and 
occurring five times or more, as required for a higher 
evaluation.  While angioneurotic edema has a similar 
eruption, there are larger edematous areas that involve 
subcutaneous structures as well as the dermis.  The Board has 
considered the extensive evidence including the veteran's 
photographs, hearing testimony and other statements, as well 
as VA clinical records and examination reports.  There is no 
evidence of subcutaneous involvement which would be analogous 
to the criteria for a 20 percent evaluation for angioneurotic 
edema.  Consequently, the disability does not approximate the 
criteria for a higher rating under diagnostic code 7118.  
38 C.F.R. § 4.7.  

The current claim for increase was received in March 2000.  
Effective August 30, 2002, urticaria has its own rating code.  
The current 10 percent rating would be assigned for recurrent 
episodes occurring at least four times during the past 
12-month period, and; responding to treatment with 
antihistamines or sympathomimetics.  The veteran has 
testified of treatment with antihistamines and of 
significantly more than four recurrent episodes a year.  The 
next higher rating, 30 percent, requires recurrent 
debilitating episodes occurring at least four times during 
the past 12-month period, and; requiring intermittent 
systemic immunosuppressive therapy for control.  The next and 
highest rating criteria, 60 percent, requires recurrent 
debilitating episodes occurring at least four times during 
the past 12-month period despite continuous immunosuppressive 
therapy.  38 C.F.R. Part 4, Code 7825 (2006).  

In both criteria for a higher rating immunosuppressive 
therapy is required.  The veteran has not reported or 
testified of such therapy.  The VA examination reports have 
not identified any such therapy.  Most importantly, the VA 
clinical records chronicle the veteran's treatment and list 
her medications and do not indicate such therapy or list 
immunosuppressive medications.   

While the veteran may feel that her service-connected 
urticaria is so severe that it warrants a higher rating, the 
objective medical reports provide the most probative evidence 
as to the extent of the disability.  In this case, those 
reports provide a preponderance of evidence that the service-
connected urticaria does not meet any applicable criteria for 
a higher evaluation.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

A higher rating is not available under Diagnostic Code 7800.  
Prior to September 2002, disfigurement of the head, face, or 
neck warranted a 10 percent rating if moderate, a 0 percent 
rating if slight.  On VA examination in May 2002, the 
examiner's opinion was that the veteran's disfigurement was 
"only mild."  Photographs attached to the veteran's January 
2002 letter are consistent with this assessment.  Beginning 
in September 2002, a 10 percent rating is warranted when 
there is one of several listed characteristics of 
disfigurement.  These characteristics include hyper- or hypo-
pigmentation, abnormal texture, loss of underlying soft 
tissue, or induration; one of these must be present in an 
area of 6 square inches or more.  Other characteristics are a 
scar more than 5 inches long, at least a quarter-inch wide, 
elevated or depressed on palpation,, or adherent to 
underlying tissue.  None of these characteristics are shown.


Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2006) has been considered 
whether or not they were raised by the veteran as required by 
the holding of the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006).  The Board, as did the RO (see 
statement of the case dated in July 2002), finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board 
finds that there has been no showing by the veteran that this 
service-connected disability has resulted in marked 
interference with employment.  She has testified that her 
embarrassment over flare-ups contributed to her retirement 
and that she has about 20 flare-ups a year, which she treats 
with bed rest.  This does not establish that the disability 
prevents her from working or that impact on her employment is 
more than contemplated by the current 10 percent evaluation.  
Similarly, while the veteran has regular clinical visits, 
there is no evidence that the disability has necessitated any 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  





ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a dental condition 
is not reopened.  The appeal is denied.  

A disability rating in excess of 10 percent for urticaria is 
denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


